
	
		I
		112th CONGRESS
		2d Session
		H. R. 3915
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To consolidate programs at the Department of Justice and
		  enact the CAMPUS Safety Act of 2011.
	
	
		1.Justice program
			 consolidation
			(a)In
			 generalEffective 30 days after the date of enactment of this
			 Act, the Office of Dispute Resolution of the Department of Justice and the
			 jurisdiction and employees of such office shall be—
				(1)transferred to the
			 Office of Legal Policy of the Department of Justice; and
				(2)funded through the
			 general administration appropriation of the Office of Legal Policy.
				(b)Additional
			 amountThe Attorney General shall implement policies that will
			 result in at least $1,000,000 in savings through consolidating ineffective or
			 duplicative programs over the period of fiscal years 2012 through 2016.
			2.Enactment of the
			 CAMPUS Safety Act of 2011The
			 bill H.R. 2342 (112th Congress), as introduced in the House of Representatives
			 on June 23, 2011, is hereby enacted into law.
		
